DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 01/18/2021. Claims 1, 10, 12, and 17 have been amended. Claims 3, 6, 7, and 11 were previously cancelled. Claims 13-16 were previously withdrawn. Claims 1, 4-5, 8-10, and 12-17 are currently pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Taylor (US Patent No. 6,739,933 B2).
In Reference to Claims 1, 2, 4, and 5
 	Taylor teaches (Claim 1) A toy kit for storing and retrieving a fallen tooth of a child, the toy kit comprising: a toy having a body defining a face (item 16, fig. 1) and a chest portion (chest of item 12, fig. 1), wherein the face comprises a mouth (item 18, fig. 1) defining an opening (item 15, fig. 1) configured to receive the fallen tooth (note “configured to receive…” is merely wherein the lid is detached from the base portion to provide access from outside the toy to retrieve the fallen tooth (again, this is merely functional language, item 3 can be opened and item 6 removed from item 2 after pulling or tipping item 2 outside of the toy, meeting all of these claim limitations); and a conduit disposed within the body (item 1, fig. 1), the conduit having a first end removably coupled to the mouth (portion of item 1 fit into item 15, fig. 1, and column 3 lines 22-24) and a second end removably coupled to a top end of the base portion of the container (fig. 1, interior portion of item 1 that is fit inside item 6; note “coupled to…” is broad, item 1 is coupled to the top end of item 2 via item 6), wherein the conduit is configured to allow the fallen tooth received through the opening of the mouth to reach the container (again this is functional language, a small tooth could be inserted into item 1 and would fall into container 2);
(Claim 2) wherein the toy is a teddy bear, a baby doll, or a soft toy (fig. 1, column 2 lines 54-56); 	
(Claim 4) wherein the container is removably attached to the chest portion of the body (fig. 1 and column 3 lines 41-51);
(Claim 5) wherein the container and the chest portion are configured to allow visibility of the fallen tooth stored therein (again note this is merely functional language; cover’s 3 and 6 can both be removed allowing visibility inside).

In Reference to Claim 17
 	Taylor teaches (Claim 17) A toy kit for storing and retrieving an article, the toy kit comprising: a toy having a body defining a face (item 16, fig. 1) and a chest portion (chest of item 12, fig. 1) wherein the face comprises a mouth (item 18, fig. 1) defining an opening (item 15, fig. 1) configured to receive the article (note “configured to receive…” is merely functional language; since the device is capable of receiving a small tooth or other small article through tube 1 and opening 15 in mouth 18, it meets this claim language); a container, including a base portion (item 2, fig. 1) and a lid (item 6, fig. 1), located at the chest portion of the body (fig. 1), configured to store the fallen tooth (again note “configured to store…” is merely functional language; container 2 is both capable of storing and providing access to a tooth inside, meeting these limitations) wherein the lid is detached from the base portion to provide access from outside the toy to retrieve the fallen tooth (again, item 3 can be opened and item 6 removed from item 2 after pulling or tipping item 2 outside of the toy, meeting all of these claim limitations); and a conduit disposed within the body (item 1, fig. 1), the conduit having a first end removably coupled to the mouth (portion of item 1 fit into item 15, fig. 1, and column 3 lines 22-24) and a second end removably coupled to a top end of the base portion of the container (fig. 1, interior portion of item 1 that is fit inside item 6; note “coupled to…” is broad, item 1 is coupled to the top end of item 2 via item 6), wherein the conduit is configured to allow the article received through the opening of the mouth to reach the container (again this is functional language, a small tooth / article could be inserted into item 1 and would fall into container 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US Patent No. 2,631,408) in view of Taylor.
In Reference to Claims 1, 2, 4, and 5
 	Henry teaches (Claim 1) A toy kit for storing and retrieving a fallen tooth of a child, the toy kit comprising: a toy having a body defining a face (face of item 14, fig’s 1 and 2) and a chest portion (chest of item 12, fig’s 1 and 2), wherein the face comprises a mouth defining an opening (item 13, fig’s 1 and 2) configured to receive the fallen tooth (note “configured to receive…” is merely functional language; since the device is capable of receiving a small tooth or other small article through tube 17 and opening 13, it meets this claim language); a container, including a base portion (item 21, fig’s 1 and 2) and a lid (unlabeled lid shown in fig’s 1 and 2, tilted up in phantom in fig. 2) located at the chest portion of the body (fig’s 1 and 2), configured to store the fallen tooth and provide access to the fallen tooth (again note “configured to store…and provide access…” is merely functional language; container 21 is both capable of storing and providing access to a tooth inside, meeting these limitations) wherein the lid is detached from the base portion to provide access from outside the toy to retrieve the fallen tooth (shown closed in fig. 1 and shown lifted / detached in fig. 2); and a conduit disposed within the body (item 17, fig’s 1-3), the conduit having a first end [] coupled to the mouth (column 2 lines 27-28) and a second end [] coupled to a [] end of the base portion of the container (column 1 line 
(Claim 2) wherein the toy is a teddy bear, a baby doll, or a soft toy (column 1 lines 42-44); 	
(Claim 4) wherein the container is removably attached to the chest portion of the body (column 2 lines 1-3);
(Claim 5) wherein the container and the chest portion are configured to allow visibility of the fallen tooth stored therein (by opening or looking in the top of the container 21).
Henry fails to teach the feature of the conduit being removably coupled of claim 1. Further, the examiner believes that Henry teaches a detachable lid as shown in the figures, though not explicitly described. However, in the alternate view that this feature is not explicit in Henry, an alternate rejection is also set forth below. 
 	Taylor teaches (claim 1) a conduit removably coupled to a mouth and a top end of a base portion (portion of item 1 fit into item 15, fig. 1, and column 3 lines 22-24; and interior portion of item 1 that is fit inside item 6; note “coupled to…” is broad, item 1 is coupled to the top end of item 2 via item 6); and a detachable lid (item 6, fig. 1, and column 3 lines 1-5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container holding doll device of Henry with the feature of a removably coupled conduit and lid as taught by the container holding doll device of Taylor for the purpose of allowing the container and conduit to be removable, replaceable, and more easily washable as taught by Taylor (column 2 line 63 – column 3 line 10), making the device easier to use, replace, and fix, as well as more versatile, and more attractive to the users. 
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since all of the claimed components and how they are assembled are taught in the prior art, and, since there does not appear to new or unexpected result to making the container and conduit removable as opposed to integral with the toy, merely claiming this minor distinction is not a patentable advance. 

In Reference to Claim 17
 	Henry teaches (Claim 17) A toy kit for storing and retrieving an article, the toy kit comprising: a toy having a body defining a face (face of item 14, fig’s 1 and 2) and a chest portion (chest of item 12, fig’s 1 and 2) wherein the face comprises a mouth defining an opening (item 13, fig’s 1 and 2) configured to receive the article (note “configured to receive…” is merely functional language; since the device is capable of receiving a small tooth or other small article through tube 17 and opening 13, it meets this claim language); a container, including a base portion (item 21, fig’s 1 and 2) and a lid (unlabeled lid shown in fig’s 1 and 2, tilted up in phantom in fig. 2), located at the chest portion of the body (fig’s 1 and 2), configured to store the fallen tooth (again note “configured to store…” is merely functional language; container 21 is both capable of storing and providing access to a tooth inside, meeting these limitations) wherein the lid is detached from the base portion to provide access from outside the toy to retrieve the fallen tooth (shown closed in fig. 1 and shown lifted / detached in fig. 2); and a conduit disposed within the body (item 17, fig’s 1-3), the conduit having a first end [] coupled to the mouth (column 2 lines 27-28) and a second end [] coupled to a [] end of the base portion of the 
Henry fails to teach the feature of the conduit being removably coupled of claim 17. Further, the examiner believes that Henry teaches a detachable lid as shown in the figures, though not explicitly described. However, in the alternate view that this feature is not explicit in Henry, an alternate rejection is also set forth below. 
 	Taylor teaches (claim 17) a conduit removably coupled to a mouth and a top end of a base portion (portion of item 1 fit into item 15, fig. 1, and column 3 lines 22-24; and interior portion of item 1 that is fit inside item 6; note “coupled to…” is broad, item 1 is coupled to the top end of item 2 via item 6); and a detachable lid (item 6, fig. 1, and column 3 lines 1-5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container holding doll device of Henry with the feature of a removably coupled conduit and lid as taught by the container holding doll device of Taylor for the purpose of allowing the container and conduit to be removable, replaceable, and more easily washable as taught by Taylor (column 2 line 63 – column 3 line 10), making the device easier to use, replace, and fix, as well as more versatile, and more attractive to the users. 
	Further, the examiner notes that it has been held that making components of a device integral or separable are obvious matters of engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since all of the claimed components and how they are assembled are taught in the prior art, and, since there does not appear to new or unexpected result to making . 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Alt. Henry in view of Taylor), and further in view of Castanis (US Patent No. 5,713,781).
In Reference to Claims 8 and 9
Taylor (Alt. Henry in view of Taylor) teaches all of claim 1 as discussed above. 
Taylor / Henry fails to teach the features of claims 8 and 9. 
Castanis teaches (Claim 8) further comprising, a cape (item G, fig’s 1, 4, 5, and 6) having a pocket (items 19/20, fig’s 1, 4, 5, and 6), around a neck portion of the body of the toy (fig’s 1, 4, 5, and 6), the pocket configured to store a gift (item 23, fig’s 1, 4, 5, and 6);
(Claim 9) a sticker set for labelling a banner attached to the cape (column 4 lines 39-45; note “for labelling…” is merely functional language).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the entertaining doll kits of Henry/Taylor with the feature of a cape with pockets and stickers as taught by the entertaining doll kit of Castanis for the purpose of allowing the doll kit to further provide for additional play elements, play possibilities, and play scenarios as taught by Castanis (background and summary), making the device more versatile, more interesting, more entertaining, and more engaging for the user. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Taylor, and further in view of Chestnut (US Patent No. 5,437,408).
In Reference to Claims 10 and 12
a base portion (item 21, fig’s 1 and 2) and a lid (unlabeled lid shown in fig’s 1 and 2, tilted up in phantom in fig. 2), located at the chest portion of the body (fig’s 1 and 2), configured to store the fallen tooth (again note “configured to store…” is merely functional language; container 21 is both capable of storing and providing access to a tooth inside, meeting these limitations) wherein the lid is detached from the base portion to provide access from outside the teddy bear to retrieve the fallen tooth (shown closed in fig. 1 and shown lifted / detached in fig. 2); and a conduit disposed within the stuffed body, the conduit having a first end [] coupled to the mouth (column 2 lines 27-28) and a second end [] coupled to a [] end of the base portion of the [] container (column 1 line 54 – column 2 line 3), wherein the conduit is configured to allow the fallen tooth received through the opening of the mouth to reach the [] container (column 3 lines 3-24).
(Claim 12) wherein the [] container is removably attached to the chest portion of the stuffed body (column 2 lines 1-3).
Henry fails to teach the feature of the conduit being removably coupled of claim 10 and the feature of a transparent container of claims 10 and 12. Further, the examiner believes that Henry teaches a detachable lid as shown in the figures, though not explicitly described. However, in the alternate view that this feature is not explicit in Henry, an alternate rejection is also set forth below. 
top end of a base portion (portion of item 1 fit into item 15, fig. 1, and column 3 lines 22-24; and interior portion of item 1 that is fit inside item 6; note “coupled to…” is broad, item 1 is coupled to the top end of item 2 via item 6); and a detachable lid (item 6, fig. 1, and column 3 lines 1-5).
	Chestnut teaches (claim 10) a transparent container (column 4 lines 15-22, column 5 lines 5-10, fig’s 7 and 8 item 208).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the container holding doll device of Henry with the feature of a removably coupled conduit and lid as taught by the container holding doll device of Taylor for the purpose of allowing the container and conduit to be removable, replaceable, and more easily washable as taught by Taylor (column 2 line 63 – column 3 line 10), making the device easier to use, replace, and fix, as well as more versatile, and more attractive to the users. 
	Further, the examiner notes that it has been held that making components of a device integral or separable are obvious matters of engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Since all of the claimed components and how they are assembled are taught in the prior art, and, since there does not appear to new or unexpected result to making the container and conduit removable as opposed to integral with the toy, merely claiming this minor distinction is not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the receptacle doll device of Henry with the feature of a transparent receptacle as taught by the receptacle doll device of 
	Further, the examiner notes that it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since the device of Henry is a stuffed animal, making the device a stuffed bear, specifically, would not change the operation of the device, has no mechanical function, and is merely a matter of ornamentation that cannot be relied upon to patentable distinguish the claimed invention from the prior art. 

Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that the references fail to teach A) a lid detached from the base portion to provide access from outside the toy to retrieve the fallen tooth, and B) wherein the conduit is configured to allow the fallen tooth received through the opening of the mouth to reach the container are not persuasive. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Both of these limitations are merely intended use recitations and the devices are capable of performing the intended uses / functions, therefore, all of these limitations are met. It is 
Applicant’s arguments the references fails to teach C) a second end of a conduit is removably coupled to a top end of the base portion of the container and D) a lid is detached from the base on the chest portion to provide access to the base from outside the toy are not persuasive. The examiner notes that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
Regarding C), as discussed above, Taylor was used to teach the features of a second end of a conduit is removably coupled to a top end of the base portion of the container (fig. 1, interior portion of item 1 that is fit inside item 6; note “coupled to…” is broad, item 1 is coupled to the top end of item 2 via item 6). Since item 1 is coupled to item 6 which is coupled to item 2 at its top end, item 1 is coupled to item 2 at the top end, meeting all of the claimed limitations. Applicant appears to be reading more limitations into the claims than currently exist. The broadest reasonable interpretation of the claim language has been used. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711